Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
1. The Applicant’s response to the office action filed on July 05, 2022 is acknowledged.                                                                                     
                                                 Status of the Application
2. Claims 1-8 and 17-20 are pending under examination. Claim 9 has been withdrawn previously as being drawn to nonelected group. Claims 10-16 were canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the following reasons. The action is made Final.
Response to Arguments:
3. With reference to the objection to the trademarks, the Applicant’s arguments were found unpersuasive because the FAM and Iowa black FQ represent trademark or trade name. The trademark or trade name represents source of a product, but not the product itself because according to MPEP a trademark is used to identify the source of goods, and not the goods themselves. In the instant context, the source of the product is identified, but the product is not identified because the product is not accompanied by its generic name. For all the above the objection has been maintained.
4. The objection to claims 10-16 and 1 has been withdrawn in view of the amendment.
5. The rejection of claims 18-20 under 35 USC 112 has been withdrawn in view of the amendment. 
6. With reference to the rejection of claims under 35 USC 102(a(1) as being anticipated by Jia et al., the Applicant’s arguments were found unpersuasive because Jia et al. teach a molecular beacon system and a kit comprising  primer-blocking hairpin oligonucleotide, probes, a primer and a DNA polymerase (polypeptide) (para 0017) as required by the claims, wherein the primer-blocking hairpin oligonucleotide is a molecular beacons comprising additionally a quencher on 5’ end (para 0056, 0085) as required by the claims as presented. With reference to no teaching of reversible bound by a primer or probe, the arguments were found unpersuasive because Jia et al. teach that a primer comprises a flip tail that folds back on itself to form a second hairpin structure that overlaps with the hairpin structure of the primer-blocking hairpin oligonucleotide (para 0013-0017, 0047, 0056, 0011, 0020, 0026). With reference to the Applicant’s arguments drawn to use of the molecular beacon system in PCR by Jia et al., the Applicant’s arguments were found unpersuasive because Jia et al. teach use of the probe primer system in PCR as well as in isothermal amplifications (para 0022). For all the above the rejection has been maintained and rewritten to address the amendment.
                                   Objection to the Specification-maintained
7. The disclosure is objected to because of the following informalities:
(i) The use of the term (FAM, Iowa black FQ) which is a trade name or a mark used in commerce, has been noted in this application (see at least para 0020-0021, claims 7-8, 19-20). The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. Although the use of trade names and marks used in commerce (i.e., trademarks,
service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. The trademarks are not accompanied by generic terminology.
Claim Rejections - 35 USC § 102-Maintained
8.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    Claims 1-8 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jia et al. (US 2016/0040242).
    Jia et al. teach a beacon-mediated Exponential Amplification Reaction (BEAR) system, and a kit of clams 1, 17, comprising: a polynucleotide beacon comprising: a polynucleotide hairpin (HP), comprising: a first overhang region comprising a fluorophore quencher conjugated to the 5’end of said first overhang region, a first stem region positioned 3’ to the first overhang region, a target binding region positioned 3’ to the first stem region, a second stem region positioned 3’ to the loop region, said second stem region complementary to the first stem region, and a second overhang region positioned 3’ to the second stem region (para 0056, 0069, 0006, 0013-0015, 0017, 0047-0048, 0100: indicating  primer-blocking hairpin oligonucleotide comprising a fluorophore quencher of lights-on/lights-off probe pair);
- a fluorophore-conjugated polynucleotide (FS), comprising a fluorophore moiety conjugated to the 3’end of said polynucleotide, said fluorophore-conjugated polynucleotide is adapted to reversibly bind to said first overhang region of said polynucleotide hairpin (HP), and said first stem region and loop region of said polynucleotide hairpin (HP) (para 0056, 0069, 0006, 0017, 0100),
    a polynucleotide primer configured to reversibly bind to a primer binding region that overlaps with said second stem region and said second overhang region of said polynucleotide hairpin (HP) when a target polynucleotide in a sample reversibly binds to said loop region of said polynucleotide hairpin (HP), or when an unbound fluorophore-conjugated polynucleotide (FS) reversibly binds to said first stem region and said loop region of said polynucleotide hairpin (HP) (para 0006, 0013-0015, 0017, 0047-0048,
0101); and a polypeptide with DNA polymerase activity (para 0017, 0101).
With reference to claim 2, Jia et al. teach that wherein each said first overhang region, said first stem region, said loop region, said second stem region, or said primer binding region comprises one or more nucleotide domains (para 0009, 0026).
     With reference to claim 3, Jia et al. teach that the concentration of the polynucleotide hairpin (HP) is in excess of the concentration of the fluorophore-conjugated polynucleotide (FS) (para 0101: indicating 5:1 blocker and ‘on’ probe).
    With reference to claims 4-6, 18, Jia et al. teach that the first and second stem comprises 14 nucleotides and comprise about 57% G and C nucleotides, primer comprises 8 to 11 nucleotides (para 0100).
      With reference to claims 7-8, 19, 20, Jia et al. teach that the fluorophore is FAM and quencher is Iowa Black FQ (para 0099-0100). For all the above the claims are anticipated.
                                                          Conclusion
           No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637